HU-IS
                                ELECTRONIC RECORD




COA #      02-14-00057-CR                         OFFENSE:        29.03


           Osbaldo Valdez v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant


COA DISPOSITION:         AFFIRMED                 TRIAL COURT:    297th District Court


DATE: 03/19/15                      Publish: NO   TC CASE #:      1317982D




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:    Osbaldo Valdez v. The State of Texas         CCA#:
                                                                        ¥66-/5"
        Af>PELLAh/T*S                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:        06///?M?/5-                               SIGNED:                           PC:

JUDGE:           •fifa   Ujslc*-^                      PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD